UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 Commission File Number 000-52590 WORTHINGTON ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-1399613 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 220 Montgomery Street, #1094 San Francisco California (775) 588-5390 (Address of principal executive office) (Zip Code) (Registrant’s telephone number,Including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:Common Stock, Par Value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox The aggregate market value of the voting common equity held by non-affiliates as of June 30, 2011, based on the closing sales price of the common stock as quoted on the OTC Bulletin Board was $3,504,607.26. For purposes of this computation, all officers, directors, and 5 percent beneficial owners of the registrant are deemed to be affiliates. Such determination should not be deemed an admission that such directors, officers, or 5 percent beneficial owners are, in fact, affiliates of the registrant. As of April 13, 2012, there were 103,148,375 shares of registrant’s common stock outstanding. TABLE OF CONTENTS PAGE PART I Item 1. Business 3 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 25 Item 2. Properties 25 Item 3. Legal Proceedings 25 Item 4. Mine Safety Disclosures 26 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 Item 6. Selected Financial Data 29 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 38 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 39 Item 9A. Controls and Procedures 39 Item 9B. Other Information 40 PART III Item 10. Directors, Executive Officers and Corporate Governance 42 Item 11. Executive Compensation 45 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 50 PART IV Item 15. Exhibits 52 Signatures 57 2 PART I ITEM 1 - BUSINESS This Annual Report on Form 10-K (including the section regarding Management's Discussion and Analysis of Financial Condition and Results of Operations) contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this Annual Report on Form 10-K.Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this Annual Report on Form 10-K reflect the good faith judgment of our Management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the heading “Risks Factors” below, as well as those discussed elsewhere in this Annual Report on Form 10-K. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. We file reports with the Securities and Exchange Commission (“SEC”). You can read and copy any materials we file with the SEC at the SEC's Public Reference Room at treet, NE, Washington, DC 20549.You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Annual Report on Form 10-K. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this annual Report, which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. This Annual Report on Form 10-K includes the accounts of Worthington Energy, Inc. (“Worthington”) and its wholly-owned subsidiary, as follows, collectively referred to as “we”, “us” or the “Company”: PaxAcq Inc., a Louisiana corporation (“PacAcq”). Glossary of Oil and Gas Terms The following are the meanings of some of the oil and gas industry terms that may be used in this Annual Report. Bbl:a barrel of 42 U.S. gallons of oil. Bcf:One billion cubic feet of natural gas. Bcfe:One billion cubic feet of natural gas equivalent, using a ratio of six Mcf to one Bbl of crude oil and NGLs. Block:Subdivision of an area for the purpose of licensing to a company or companies for exploration/production rights. Bopd:Barrels of oil per day. Completion:The process of treating a drilled well followed by the installation of permanent equipment for the production of oil or natural gas, or in the case of a dry hole, the reporting of abandonment to the appropriate agency. Crude oil: A general term for unrefined petroleum or liquid petroleum. Developed reserves: Reserves of any category that can be expected to be recovered through existing wells with existing equipment and operating methods or for which the cost of required equipment is relatively minor when compared to the cost of a new well. Dry hole:A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production would exceed production expenses and taxes. Exploration:The initial phase in petroleum operations that includes generation of a prospect or play or both, and drilling of an exploration well.Appraisal, development and production phases follow successful exploration. 3 Exploratory well:A well drilled to find and produce oil and gas reserves that is not a development well. Farm-in or farm-out: An agreement under which the owner of a working interest in an oil and natural gas lease assigns the working interest or a portion of the working interest to another party who desires to drill on the leased acreage. Generally, the assignee is required to drill one or more wells in order to earn its interest in the acreage. The assignor usually retains a royalty or reversionary interest in the lease. The interest received by an assignee is a “farm-in” while the interest transferred by the assignor is a “farm-out.” Field:An area consisting of either a single reservoir or multiple reservoirs, all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. Formation:An identifiable layer of rocks named after the geographical location of its first discovery and dominant rock type. Gross acres or gross wells: The total acres or wells, as the case may be, in which a working interest is owned. Hydrocarbon:A naturally occurring organic compound comprising hydrogen and carbon. Hydrocarbons can be as simple as methane [CH4], but many are highly complex molecules, and can occur as gases, liquids or solids. The molecules can have the shape of chains, branching chains, rings or other structures. Petroleum is a complex mixture of hydrocarbons. The most common hydrocarbons are natural gas, oil and coal. MBoe:One thousand barrels of oil equivalent. MCF:Thousand cubic feet. Mcf/d:One thousand cubic feet of natural gas per day. MMBbls:One million barrels of crude oil or other liquid hydrocarbons. MMBoe:One million barrels of oil equivalent. MMscf/d:One million standard cubic feet of natural gas per day. Natural gas liquids or NGLs:The combination of ethane, propane, butane and natural gasolines that may be removed from natural gas as a liquid under certain levels of pressure and temperature. Most NGLs are gases at room temperature and pressure. Net acres or net wells: The sum of the fractional working interest owned in gross acres or gross wells, as the case may be. Net revenue interest (NRI):The portion of oil and gas production revenue remaining after the deduction of royalty and overriding royalty interests. Operator:The individual or company responsible for the exploration and/or exploitation and/or production of an oil or gas well or lease. Participation interest:The proportion of exploration and production costs each party will bear and the proportion of production each party will receive, as set out in an operating agreement. Play:A group of oil or gas fields or prospects in the same region that are controlled by the same set of geological circumstances. Plugging and abandonment: Refers to the sealing off of fluids in the strata penetrated by a well so that the fluids from one stratum will not escape into another or to the surface. Regulations of all states require plugging of abandoned wells. Present Value or PV-10:When used with respect to oil and natural gas reserves, present value or PV-10 means the estimated future gross revenue to be generated from the production of proved reserves, net of estimated production and future development costs, using prices and costs in effect at the determination date, without giving effect to non-property related expenses such as general and administrative expenses, debt service and future income tax expense or to depreciation, depletion and amortization, discounted using an annual discount rate of 10%. 4 Probable reserves: Reserves that are less certain to be recovered than proved reserves but which, together with proved reserves, are as likely as not to be recovered. Production:The phase that occurs after successful exploration and development and during which hydrocarbons are drained from an oil or gas field. Productive well: A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of the production exceed production expenses and taxes. Prospect:A specific geographic area, which based on supporting geological, geophysical or other data and also preliminary economic analysis using reasonably anticipated prices and costs, is deemed to have potential for the discovery of commercial hydrocarbons. Proved developed reserves: Reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Additional oil and natural gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery should be included as “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production responses that increased recovery will be achieved. Proved properties: Properties with proved reserves. Proved reserves: The estimated quantities of crude oil, natural gas and natural gas liquids which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, i.e., prices and costs as of the date the estimate is made. Reservoirs are considered proved if economic producibility is supported by either actual production or conclusive formation test. The area of a reservoir considered proved includes (a)that portion delineated by drilling and defined by gas-oil and/or oil-water contacts, if any, and (b)the immediately adjoining portions not yet drilled, but which can be reasonably judged as economically productive on the basis of available geological and engineering data. In the absence of information on fluid contacts, the lowest known structural occurrence of hydrocarbons controls the lower proved limit of the reservoir. Reserves which can be produced economically through application of improved recovery techniques (such as fluid injection) are included in the “proved” classification when successful testing by a pilot project, or the operation of an installed program in the reservoir, provides support for the engineering analysis on which the project or program was based. Proved undeveloped reserves: Reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units can be claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Proved undeveloped reserves may not include estimates attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual tests in the area and in the same reservoir. Recompletion:After the initial completion of a well, the action and technique of re-entering the well and repairing the original completion or completing the well in a different formation to restore the well’s productivity. Reserves: Estimated remaining quantities of oil and natural gas and related substances anticipated to be economically producible as of a given date by application of development prospects to known accumulations. Reservoir:A subsurface, porous, permeable rock formation in which oil and gas are found. Royalty interest: An ownership interest in the portion of oil, gas and/or minerals produced from a well that is retained by the lessor upon execution of a lease or to one who has acquired possession of the royalty rights, based on a percentage of the gross production from the property free and clear of all costs except taxes. Seismic:Pertaining to waves of elastic energy, such as that transmitted by P-waves and S-waves, in the frequency range of approximately 1 to 100 Hz. Seismic energy is studied by scientists to interpret the composition, fluid content, extent and geometry of rocks in the subsurface. "Seismic," used as an adjective, is preferable to "seismics," although "seismic" is used commonly as a noun. Shut-in:Not currently producing. Unproved properties: Properties with no proved reserves. Working interest:The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and receive a share of production and requires the owner to pay a share of the costs of drilling and production operations. 5 Nature of Business We are an oil and gas exploration and production company with assets in Texas and in the Gulf of Mexico. Our assets in Texas consist of a minority working interest in limited production and drilling prospects in the Cooke Ranch area of La Salle County, Texas, and Jefferson County, Texas, all operated by Bayshore Exploration L.L.C. (“Bayshore”). Our assets in the Gulf of Mexico consist of a leasehold working interests in certain oil and gas leases located offshore from Louisiana, upon which no drilling or production has commenced as of yet; and a 10.35% interest in the recently drilled I-1 well and a 2% royalty interest in 14,400 acres in the Mustang Island Tract In Texas, we have working interests ranging from 4% to 31.75% (net revenue interests ranging from 3% to 23.8125%) in the various wells in which we have participated. In the Gulf of Mexico we have a 70% leasehold working interest, with a net revenue interest of 51.975%, of certain oil and gas leases in the Vermillion 179 tract and 10.35% interest in the recently drilled I-1 well and a 2% royalty interest in 14,400 acres in the Mustang Island Tract 818.As of December 31, 2011, we had one producing well that generated average total monthly net revenue to us of approximately $463. We are seeking to make additional acquisitions that are currently producing oil in the United States as a way to increase our cash flow. Other than as disclosed herein, we currently do not have any contracts or agreements to acquire additional companies and/or working interests in existing wells, and no assurances can be given that we will identify or acquire such additional acquisitions on terms acceptable to us, if at all. Additional acquisitions could result in the issuance of equity or debt securities, either directly or indirectly to raise funds for such acquisitions. Organization We were organized under the laws of the State of Nevada on June 30, 2004 under the name Paxton Energy, Inc. During August 2004, shareholder control of our company was transferred, a new board of directors was elected and new officers were appointed. These officers and directors managed us until March 17, 2010 when we entered into the Change of Control Agreement. On that same day, all our directors and officers resigned and were replaced by Charles F. Volk, Jr., James E. Burden, and Clifford Henry as directors and Charles F, Volk, Jr. as CEO (Chief Executive Officer) and Chairman of the Board of Directors and James E. Burden as President and Secretary. In June 2011, we appointed Paul Jordan as an outside director. Effective January 27, 2012, we changed our name to Worthington Energy, Inc. Recent Developments Black Cat Acquisition On March 27, 2012, we acquired certain assets from Black Cat Exploration & Production, LLC, a Texas limited liability company (“Black Cat”) pursuant to the Asset Sale Agreement, entered into on November 17, 2011 and amended on March 5, 2012 between us and Black Cat. Pursuant to the terms of the agreement, Black Cat sold us a 2% override interest in the Mustang Island 818-L lease, covering 14,400 acres in the Gulf of Mexico, with a 10.35% carried interest in the recently drilled I-1 well, located on the lease. We paid $175,000 in cash, issued a junior secured promissory note to Black Cat for $1,075,000 (the “Black Cat Note”) and agreed to issue 45 million shares of our common stock, of which 22.5 million were issued to Black Cat at the time of closing and the remaining 22.5 million shares will be issued when the well commences production. $100,000 of the Black Cat Note is due May 31, 2012 and the balance being due at the later of: (i) June 25, 2012; or (ii) thirty (30) days after production commences on the Mustang Island Well. The Black Cat Note is secured by a deed of trust covering the properties, which is junior to the deed of trust securing $277,500 of additional financing provided to the Company, which amount shall increase to $305,000 in the event of a default under the secured note. 6 Business Strategy The execution of any strategy for the future benefit of the company will require additional funds, which we do not currently possess. If we are able to raise such necessary additional funds, our strategy will be to acquire existing revenue-generating production with proven undeveloped reserves and to evaluate the area surrounding the Cooke Ranch to determine an appropriate strategy in an effort to increase our production and cash flow and build reserves through acquisition, exploration, and development drilling. The principal components of our business strategy are: ● Rely on the Exploration Expertise of Others. We will continue to rely on the technical expertise and experience of a variety of oil and gas experts and consultants in order to reduce our ongoing general and administrative expenses. ● Focus on the Acquisition of Existing Production and Development Opportunities. We believe our experience in the oil and gas industry will allow us to generate and evaluate opportunities to acquire existing production. ● Balance Our Opportunities. We intend to diversify and balance our production acquisition with exploration opportunitiesin areas in which we might be able to team with operators having experience and expertise. Mustang Island The Mustang Island 818-L Field, located in the Kleberg County waters of the Gulf of Mexico, is a field re-habilitation project targeting bypassed or only partially produced gas-condensate.The Mustang Island gas field was drilled and produced by Samedan Oil Corp in the 1980s, based on 2D seismic mapping.At abandonment, some 25 wells had been drilled targeting several stacked clastic reservoir sands grouped as the ‘A’, ‘B’, ‘G’ and ‘I’ sands.At the time of abandonment, the field had produced a total of 138.9 Bcf of gas between January 1980 and February 1995.This includes production from the D1 and D2 wells, which are outside of the seismic area and therefore not taken into consideration for this evaluation.Total production from the wells within the seismic coverage was 125.6 Bcf. The ‘I’ sands, which lie at depths in excess of 11,000 feet, are the primary targets for the initial phases of development of wells within the Mustang Asset. Based on the structures mapped, each of three fault blocks has a structural high, which is likely to be where remaining gas will accumulate. In each fault block, none of these structural highs has been drilled by any of the existing well stock, further supporting the idea of remaining gas being present. For this reason, three new wells are recommended in the outline field development plan to test and subsequently produce the remaining gas volumes. Connection of the wells will be into the existing infrastructure which is itself connected to the Six Pigs processing facility onshore on Padre Island, Texas. The infrastructure (mini platform, flow-lines, main 20 inch export line to Six Pigs and the Six Pigs processing facility itself) is believed to be in good order. 7 2011 Operations on the Mustang Island 818-L Asset In January 2011, the Hercules Offshore 205 jack-up rig was contracted to re-enter the I-Well on the Mustang License Area which was considered to be the most likely of the historic well sites to provide optimum re-entry conditions. The I-1 Well re-entry and side-tracking operation was completed in March 2011, leaving it ready to complete in sand horizons I-1 to I-6. Production and flow testing was carried out during June 2011. The well re-entry program was led by Dominion Operating LLC as the operator. Costs for the drilling and testing were approximately $7.9 million. Under test, the I-1 Well flowed at up to 2MMscf/d gas with associated but unstable liquids flow. This is expected to increase as the I-1 Well is cleaned up and stabilized. Although it is hoped that production will start earlier, our internal projections assume a production rate of 4MMscf/d gas and 160 bbls/d oil, starting in late April 2012, which is consistent with the expected increase after an initial production period of 45-60 days. In the event that production rates are less than these projections, we believe that additional zones can be perforated and produced which may therefore enable the projected production rates to be achieved. Gas and oil produced from the I-1 Well is proposed to be connected to pipeline infrastructure and tied- in via a subsea tree, constructed for the purpose and then transported to the Six Pigs gas facility. The initial production will come from the I-5 sands which are perforated at 11,118 to 11,124 feet. Production is anticipated to begin in the second quarter of 2012. Laredo Offshore, Galveston, Texas was contracted for completion, tie in and hazard survey including platform and facilities for $3,350,000. It is proposed to drill three or four additional wells with product flowing through the I-1 well facility.The I-1 well has five potential productive zones. It is proposed to commence with the I-5 sands and work up the hole as sands deplete. VM 179 The oil and gas leases are located in the VM 179, which is in the shallow waters of the Gulf of Mexico offshore from Louisiana, adjacent to Exxon's VM 164 #A9 well. No drilling or production has commenced as of yet, and we have the option of being the operator at VM 179 or engaging another party as operator. VM 179 is at 85’ water depth approximately 46 miles offshore Louisiana in the Gulf of Mexico.Virgin Offshore USA acquired the 547 acre lease in May 2004.Much of VM 179 is impacted by a large regional salt dome.Salt domes are geologic features that are commonly associated with the presence of oil and gas reserves in the U.S. Gulf Coast and Gulf of Mexico, and production in the blocks adjacent to VM 179 is largely from the flanks of that same regional salt dome.Cumulative production from VM Block 178, to the east of VM 179, totals 55.2 Bcfe and 232 Mboe.Cumulative production from VM Block 164, to the north of VM 179, totals almost 15 MMboe and 58.5 Bcfe. We are proposing a single well on VM 179 to capture reserves in (i) the Lentic K-2 Sand, which is currently being produced by the Exxon VM Block 164 and (ii) the 7400’ Sand, which was encountered by a previously drilled well in the area.Exxon drilled the VM Block 164 #A9ST2, adjacent to our proposed lease line well location, in September 2005, completing the well in the K2 Sand in November 2005.It is believed that the Exxon well will be limited in its capacity to capture all of the reserves in the K-2 Sand because of its structural location in the reservoir, which is below, or “down dip,” of the proposed lease line well in the K-2 Sand. Previous Exploration on the Cooke Ranch In 1959, Pan American Petroleum Company established production from the Edwards formation at approximately 10,300 to 10,900 feet on oil and gas leases on the 8,883-gross-acre Cooke Ranch. These wells are still producing. Beginning in 1983, Bayshore became involved with the Cooke Ranch leases and drilled, completed, and produced over 25 wells located in the Edwards and Wilcox formations at 10,300-10,900 and 4,100-5,500 feet, respectively, and in 2004, in the Olmos formation at approximately 7,900 feet. Bayshore is owned and managed by Jamin Swantner, an independent petroleum geologist with over 26 years of experience in evaluating, developing, drilling, and producing oil and gas prospects along the Texas and Louisiana gulf coast for Bayshore and Jamin Energy, Inc. 8 Cooke Ranch Activities Cooke No. 3 Well As a result of agreements reached in 2005 and 2006, we have retained an 8.50% working interest (5.95% net revenue interest) in the Cooke No.3 well, and an 11.75% working interest (8.8125% net revenue interest) in the balance of the 8,843-acre Cooke Ranch leases outside the Cooke No.3 well and 40-acre drilling site. In an effort to increase production from deeper reservoirs, in February 2008, we began operations to test the CookeNo.3 well in the Pearsall formation at approximately 13,100 feet. During the original drilling of this well in 2005, drilling encountered over 600 feet of Pearsall formation, which the operators believed warranted a further test. Due to re-entry difficulties encountered during those operations, however, we decided to re-complete the well in the Escondido formation and review our options to test the Pearsall formation at 1300 feet at a later date. As of March31, 2008, the Cooke No.3 well had been re-completed and was producing intermittently from a depth of approximately 6700 feet in the Escondido formation. The Cooke No.3 well produced intermittently at that depth in the Escondido from March 2008 to April 2008. In April 2008, the Cooke No.3 well was shut-in due to mechanical issues. In early March 2009, we put the Cooke No.3 back into production. During 2011, we received $58 of net revenue from this well and paid $774 in lease operating expenses.There has been no production from the Cooke No. 3 well since May 2011. Cooke No.2 Well On October 12, 2006, we reached an agreement with Bayshore to bear 25% of the actual costs of re-completing the Cooke No.2 well on the Cooke Ranch, estimated at approximately $500,000 for 100% of the working interest, in order to acquire a 25% working interest (18.75% net revenue interest) in the well and related 160 gross-acre drilling site. Bayshore re-completed the well in an approximately 45-foot section at a depth of approximately 6,400-6,445 feet in the Escondido formation and in November 2006 initiated production as it completed the installation of a tank battery and construction of gas-gathering system and an approximately 4,000-foot pipeline connection. We re-entered and re-completed the Cooke No.2 well in August 2007 and re-established production from that well in October 2007. During 2011, we received $1,217 of net revenue from this well and paid $441 in lease operating expenses. The Cooke No. 2 well has been shut in since February 2011. Cooke No. 6 Well The Cooke No.6 well began production in September 2007. We held a 31.75% working interest (23.8125% net revenue interest) in the Cooke No.6 well at the time of its completion. Our share of the drilling and completion costs for the Cooke No.6 well was $260,337, of which $117,508 had been paid as of September 2008. On September 1, 2008, we sold a 21.75% working interest to an unrelated third party, leaving us with a 10.00% working interest and a net revenue interest of 7.50%. During 2011, we received $1,053 of net revenue from this well and paid $176 in lease operating expenses. The Cooke No. 2 well has been shut in since February 2011. Cartwright No. 3 In the third quarter of 2008, the Cartwright No.3 was placed into production through a farm-out arrangement with Carrizo Exploration, Inc.We have a 4.0% working interest and 3.0% net revenue interest in the Cartwright No.3 well.During 2011, we received $5,550 of net revenue from this well and paid $3,953 in lease operating expenses. Cooke No.5 Well The Cooke No.5 well, located approximately 1,200 feet northwest of the Cooke No.3 initial well, reached a total depth of 6,850 feet on September3, 2006. Bayshore completed this well for production in an approximately 200-foot section in the Escondido formation below a depth of approximately 6,650 feet and in November 2006 initiated production as it completed the installation of a tank battery and gas-gathering system and pipeline connection. We hold a 31.75% working interest (23.8125% net revenue interest) in the Cooke No. 5 well. The Cooke No. 5 well is currently shut in and we received no revenue from this well and incurred no lease operating expenses during the year ended December 31, 2011. Cartwright No. 1 The Cartwright No.1 well was drilled to a total depth of 6,950 feet in the 40-acre drill-site spacing location adjacent to the Cooke No.3 well in March 2006. We hold a 31.75% working interest (23.8125% net revenue interest) in the Cartwright No. 1 well. The Cartwright No. 1 well is currently shut in and we received no revenue from this well and incurred no lease operating expenses during the year ended December 31, 2011. 9 Oil and Gas Sales A sweet gas and sour gas pipeline runs through the Cooke Ranch with adequate excess capacity to handle foreseeable production from wells that we might drill. “Sour gas” is a natural gas containing small amounts of hydrogen sulfide (H 2 S) and carbon dioxide (CO 2 ), while “sweet gas” is a natural gas that does not contain hydrogen sulfide or significant quantities of carbon dioxide. A “sweet gas and sour gas pipeline” can carry both of these types of natural gas. In 2010 and 2011, we participated in activities related to the following wells, with the interests and results indicated as of December 31, 2011: Interest Approximate Well Name Working Net Revenue Depth Formation Status Cooke No. 3 8.5000% 5.9500% Escondido Not Producing Cooke No. 2 Escondido Shut in Cooke No. 6 Escondido Shut in Cartwright No. 3 Escondido Producing Cooke No. 5 Escondido Shut in Cartwright No. 1 Escondido Shut in Oil and Gas Production, Production Prices and Production Costs The following table summarizes our net oil and gas production, the average sales price per Bbl of oil and per Mcf of gas produced and the average cost of production per Boe of production sold, for the three years ended December 31: Production Net oil production (Bbls) 73 Net gas production (Mcf) Total production (Boe) (1) Average sales price per Bbl of oil $ $ $ Average sales price per Mcf of gas $ $ $ Average sales price per Boe $ $ $ Average production cost per Boe $ $ $ Oil and gas were combined by converting gas to a Boe equivalent on the basis of 6 Mcf of gas to 1 Bbl of oil. Productive Wells The following table sets forth information regarding the total gross and net productive wells as of December 31, 2011, expressed separately for oil and gas.All of our productive wells are located in Texas. Number of Operating Wells Oil Gas Gross Net Gross Net Texas 1 0 0 0 A productive well is an exploratory well, development well, producing well or well capable of production, but does not include a dry well.A dry well, or a hole, is an exploratory or a development well found to be incapable of producing either oil or gas in sufficient quantities to justify completion as an oil or gas well. A gross well is a well in which a working interest is owned, and a net well is the result obtained when the sum of fractional ownership working interests in gross wells equals one.The number of gross wells is the total number of wells in which a working interest is owned, and the number of net wells is the sum of the fractional working interests owned in gross wells expressed as whole numbers and fractions thereof.The “completion” of a well means the installation of permanent equipment for the production of oil or gas, or, in the case of a dry hole, to the reporting of abandonment to the appropriate agency. 10 Developed and Undeveloped Acreage The following table sets forth information regarding our gross and net developed and undeveloped oil and natural gas acreage under lease as of December 31, 2011: Texas & Louisiana Gross Net Developed Acreage Texas (LaSalle) 44 Undeveloped Acreage Texas (LaSalle) Undeveloped AcreageLouisiana (VM179) Total Drilling Activity Drilling activity Net productive exploratory wells drilled 0 0 Net dry exploratory wells drilled 0 0 During 2011, the Company participated in the drilling of no new wells. We are not obligated to provide oil or gas in fixed quantities or at fixed prices under existing contracts. Summary of Oil and Gas Reserves as of December 31, 2011 and 2010 December 31, 2011 Reserves December 31, 2010 Reserves Oil Natural Gas Oil Natural Gas Reserves category (bbls) (mcf) (bbls) (mcf) PROVED Developed United States 0 0 0 0 Undeveloped United States 0 0 TOTAL PROVED 0 0 Proved Undeveloped Reserves There were material changes in our proved undeveloped reserves (“PUDs”) during 2011. We are currently seeking additional funding and/or partners to drill these locations within the next year.We do not have material concentrations of PUDs in individual fields or countries that have remained undeveloped for five years or more after disclosure as PUDs. The technical person in charge of the preparation and oversight of our reserve estimates is James E. Hubbard, a petroleum engineer who founded and is the president of a multi-disciplined engineering firm that offers a total package of services to the oil and gas industry in Gulf of Mexico and Alabama, Alaska, Colorado, Louisiana, Michigan, New Mexico, Oklahoma, Texas and Wyoming.He has over 40 years of experience in the oil and gas industry.A graduate of Washington State University, he worked four years at Hibernia Bank, 12 years for Exxon Company, USA, 13 years at Schlumberger Technology Corporation and Graham Resources, Inc. before forming his own engineering firm. He is a member of the Society of Petroleum Engineers. He is a registered petroleum engineer in the state of Louisiana. He has extensive experience in economic and reservoir evaluation for acquisitions, producing properties and undeveloped prospects. He is not an employee of ours and does not have an equity position in our oil and gas development.We believe his independence allows him to be objective in the preparation and oversight of our reserve estimates. The process for preparation of our oil and gas reserves estimates is completed in accordance with our prescribed internal control procedures, which include verification of data provided for the report and review of the independent third party reserves report. The technical employee responsible for overseeing the process for preparation of the reserves estimates is our Chief Executive Officer, Charles F. Volk, Jr. Mr. Volk has been involved with the oil and gas industry for over 20 years, including serving as the general partner of various oil & gas drilling and exploration partnerships and as President and Chairman of two oil and gas companies, including ours.He is the sole person in our company that reviews and approves the reserve estimates. 11 Production, Transportation, and Marketing Our share of the oil produced is sold at posted field prices to an unaffiliated purchaser. Posted prices are generally competitive among crude oil purchasers. Either party may terminate our crude oil sales upon 30 days’ prior notice. Operational Hazards and Insurance We intend to acquire properties with existing oil and gas production, explore, drill for, and produce oil and gas, and as such, our operations are subject to the usual hazards incident to the industry. These hazards include blowouts, cratering, explosions, uncontrollable flows of oil, natural gas or well fluids, fires, pollution, releases of toxic gas, and other environmental hazards and risks. These hazards can cause personal injury and loss of life, severe damage to and destruction of property and equipment, pollution or environmental damage, and suspension of operations. We currently do not maintain insurance to cover operational hazards, but rely on the insurance that the operators are required to maintain under our agreements. The operators of the wells in which we have interests are required to maintain $1.0 million worker’s compensation, $4.0 million employer’s and general liability, $2.0 million aggregate general liability, $5.0 million well control, bodily injury, and property damage insurance coverage for joint operations on areas in which we have interests.We cannot assure that we could obtain or that the operators or our contractors will be able to continue to obtain insurance coverage for current or future activities. Further, we cannot assure that any insurance obtained will provide coverage customary in the industry, be comparable to the insurance now maintained, or be on favorable terms or at premiums that are reasonable. The insurance maintained by the operators or our contractors does not cover all of the risks involved in oil and gas exploration, drilling, and production and, if coverage does exist, may not be sufficient to pay the full amount of such liabilities. We may not be insured against all losses or liabilities that may arise from all hazards because such insurance may not be available at economical rates, the respective insurance policies may have limited coverage and other factors. For example, insurance against risks related to violations of environmental laws is not maintained. The occurrence of a significant adverse event that is not fully covered by insurance could have a materially adverse effect on us. Further, we cannot assure that adequate levels of insurance will be maintained for our benefit in the future at rates we consider reasonable. Government Regulation United States - State and Local Regulation of Drilling and Production Our exploration and production operations are subject to various types of regulation at the federal, state, and local levels. Such regulation includes requiring permits for the drilling of wells, maintaining bonding requirements in order to drill or operate wells, regulating the location of wells, the method of drilling and casing wells, the surface use and restoration of properties upon which wells are drilled, and the plugging and abandoning of wells. Our operations are also subject to various conservation laws and regulations. These include the regulation of the size of drilling and spacing units or proration units and the density of wells that may be drilled and the unitization or pooling of oil and gas properties. In this regard, Texas, like many states, allows the forced pooling or integration of tracts to facilitate exploration, while other states rely on voluntary pooling of lands and leases. In addition, state conservation laws establish maximum rates of production from oil and natural gas wells, generally prohibit the venting or flaring of natural gas, and impose requirements regarding the ratability of production. The effect of these regulations is to limit the amounts of oil and natural gas we can produce from our wells and to limit the number of wells or the locations that we can drill. Production of any oil and gas by us is affected to some degree by state regulations, some of which regulate the production and sale of oil and gas, including provisions regarding deliverability. Such statutes and related regulations are generally intended to prevent waste of oil and gas and to protect correlative rights to produce oil and gas between owners of a common reservoir. State authorities also frequently regulate the amount of oil and gas produced by assigning allowable rates of production to each well or proration unit. Environmental Regulations The federal government and Texas, as well as local governments, have adopted laws and regulations regarding the control of contamination of the environment. These laws and regulations generally require the acquisition of a permit by operators before drilling commences; restrict the types, quantities, and concentration of various substances that can be released into the environment in connection with drilling and production activities; limit or prohibit drilling activities on lands lying within wilderness, wetlands, and other protected areas; and impose substantial liabilities for pollution resulting from our operations. These laws and regulations generally increase the costs of drilling and operation of wells. 12 We may be held liable for the costs of removal and damages arising out of a pollution incident to the extent set forth in the Federal Water Pollution Control Act, as amended by the Oil Pollution Act of 1990. In addition, we may be subject to other civil claims arising out of any such incident. As a working interest owner, we are also subject, as with any owner of property, to clean-up costs and liability for toxic or hazardous substance that may exist on or under any of our properties. We believe that the operator of our properties is in compliance in all material respects with such laws, rules, and regulations and that continued compliance will not have a material adverse effect on our operations or financial condition. Furthermore, we do not believe that we are affected in a significantly different manner by these laws and regulations than are our competitors in the oil and gas industry. The Comprehensive Environmental Response, Compensation and Liability Act, also known as the “Superfund” law, imposes liability, without regard to fault or the legality of the original conduct, on certain classes of persons that are considered to be responsible for the release of a “hazardous substance” into the environment. These persons include the owner or operator of the disposal site or sites where the release occurred and companies that disposed or arranged for the disposal of the hazardous substances. Such persons may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment, for damages to natural resources, and for the costs of certain health damages or studies. Furthermore, it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by hazardous substances or other pollutants released into the environment. The Resource Conservation and Recovery Act and related regulations govern the generation, storage, transfer, and disposal of hazardous wastes. This law, however, excludes from the definition of hazardous wastes “drilling fluids, produced waters, and other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy.” Because of this exclusion, many of our operations are exempt from these regulations. Nevertheless, we must comply with these regulations for any of our operations that do not fall within the exclusion. The Oil Pollution Act of 1990 and regulations promulgated pursuant thereto impose a variety of regulations on responsible parties related to the prevention of oil spills and liability for damages resulting from such spills. The Oil Pollution Act of 1990 establishes strict liability for owners of facilities that are the site of a release of oil into “waters of the United States.” While liability more typically applies tofacilities near substantial bodies of water, at least one district court has held that liability can attach if the contamination could enter waters that may flow into navigable waters. Stricter standards in environmental legislation may be imposed on the oil and gas industry in the future, such as proposals made in Congress, and at the state level from time to time that would reclassify certain oil and natural gas exploration and production wastes as “hazardous wastes” and make the reclassified wastes subject to more stringent and costly handling, disposal, and clean-up requirements. The impact of any such changes, however, would not likely be any more burdensome to us than to any other similarly situated company involved in oil and gas exploration and production. Safety and Health Regulations Operations in which we have an interest must be conducted in accordance with various laws and regulations concerning occupational safety and health. Currently, we do not foresee expending material amounts to comply with these occupational safety and health laws and regulations. However, since such laws and regulations are frequently changed, we are unable to predict the future effect of these laws and regulations. Oil and Gas Leases The properties in which we have and are likely to obtain interests in Texas and Louisiana are and will likely be held under oil and gas leases standard in the oil and gas industry. Such leases provide for the payment of royalty to the property owner and generally govern the manner in which activities are to be conducted. We believe the operations on the leases in which we have an interest comply with all material provisions of such regulations. Title to Properties All of our working interests are, and working interests acquired in the future likely will be, held under leases from third parties. The operator of the project typically obtains a title opinion concerning such properties prior to the commencement of drilling operations. We are advised that Bayshore has obtained such title opinions or other third-party review on all of the producing properties in which we have an interest and believe that we have satisfactory title to all such properties sufficient to meet standards generally accepted in the oil and gas industry. Our oil and gas counsel, Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P., conducted a title review of the Vermilion Block 179 property. Black Cat's counsel commissioned a landman to conduct a title review of the Mustang Island property. We relied on the results of that title review in proceeding with the Mustang Island transaction. Our working interests are subject to typical burdens, including customary royalty interests and liens for current taxes, but we believe that such burdens do not materially interfere with our use of such properties and that the economic effects of such burdens have been appropriately reflected in our acquisition cost of our working interests. Title investigation before the acquisition of undeveloped properties is less thorough than that conducted prior to drilling, as is standard practice in the industry. 13 Employees As of April 1, 2012, we had two full time employees, which were our Chief Executive Officer and an investor relations coordinator.In addition, pursuant to the Black Cat acquisition agreement, we are to recommend to our Board of Directors, within 30 days of closing, that we engage Anthony Mason as President and Chief Executive Officer.From time to time, we may engage technical consultants to provide specific geological, geophysical, and other professional services.None of our employees are represented by a labor union, and we believe that our relations with our employees are good. ITEM 1A - RISK FACTORS RISKS RELATED TO OUR BUSINESS We are currently in default under various secured promissory notes. If we are unable to raise funds to repay the secured promissory notes, the investors have the right to take possession of our assets securing the repayment of such notes.If we are unable to repay the notes, we may be unable to satisfy our liquidity requirements and continue our operations as a going concern. In May 2011, we issued the Bridge Notes in the face amount of $2,550,000 to 34 accredited investors in a private placement transaction pursuant to Rule 506 of Regulation D.The Bridge Notes bear interest at the default rate of 18% per annum, which is payable quarterly in arrears, mature one year from the date of issuance, and are convertible at the holder’s option at any time into common stock at a conversion price of $0.0169 per share.As of April 13, 2012, all of the Bridge Notes are outstanding and in default because we have not made interest payment through March 31, 2012 in the aggregate amount of $385,295. The Bridge Note holders were granted a security interest in the form of a Mineral Mortgage whereby the Bridge Note holders secured a first priority lien on all assets we acquired from Montecito Offshore, L.L.C. (“Montecito”) pursuant to the Asset Sale Agreement, entered into on March 28, 2011 and amended on April 7, 2011 and May 2, 2011 (the “Montecito Agreement”) between us and Montecito.In connection with the Montecito Agreement, we issued to Montecito a subordinated promissory note in the amount of $500,000 (the “Montecito Note”), which provides a second priority security interest in all of the assets of Montecito acquired pursuant to the Montecito Agreement, subordinated to the security interests of the Bridge Notes.The Montecito Note matured in September 2011 and remains unpaid.We currently do not have the ability to pay either the Montecito Note or the Bridge Notes.As a result of our defaults, the Bridge Note Investors have the right to take possession of the collateral, to operate the VM 179 business using the collateral, have the right to assign, sell, lease or otherwise dispose of and deliver all or any part of the collateral, at public or private sale or otherwise to satisfy our obligations under these agreements or may force us into a foreclosure proceeding pursuant to which the assets could be sold in order to satisfy the amounts due. We have a history of losses which may continue and which may negatively impact our ability to achieve our business objectives. We had minimal revenues and incurred net losses of $6,897,552 and $4,154,493 for the years ended December 31, 2011 and 2010, respectively. At December 31, 2011 we had an accumulated deficit of $19,135,276. We expect to continue incurring net losses for the foreseeable future. We cannot assure you that we can achieve or sustain profitability on a quarterly or annual basis.Our operations are subject to the risks and competition inherent in the establishment of a business enterprise. There can be no assurance that future operations will be profitable, and will depend upon various factors, including whether we will be able to continue expansion of our revenue. We may not achieve our business objectives and the failure to achieve such goals would have an adverse impact on us. We received a modified report from our independent registered public accounting firm with an emphasis of matter paragraph for the year ended December 31, 2011 with respect to our ability to continue as a going concern.The existence of such a report may adversely affect our stock price and our ability to raise capital.There is no assurance that we will not receive a similar emphasis of matter paragraph for our year ended December 31, 2012. In their report dated April 16, 2012, our independent registered public accounting firm expressed substantial doubt about our ability to continue as a going concern as we have incurred losses from operations, negative cash flows from operating activities and a working capital deficiency. Our ability to continue as a going concern is subject to our ability to generate a profit and/or obtain necessary funding from outside sources, including obtaining additional funding from the sale of our securities, increasing sales or obtaining loans and grants from various financial institutions where possible. Our continued net operating losses increase the difficulty in meeting such goals and there can be no assurances that such methods will prove successful. 14 If we are unable to obtain additional funding, our business operations will be harmed and if we do obtain additional financing, our then existing shareholders may suffer substantial dilution. We will require additional funds to implement our proposed business plan, including drilling operations on the VM 179 well, covering expenditures in excess of our current commitments for our share of costs related to the exploration and development of our current and future leasehold interests and for current working capital.We anticipate that we will require up to approximately $10 million to fund our drilling program, completion program on VM 179 and continue operations for the next twelve months, depending on revenues from operations.There can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all. The inability to obtain additional capital will restrict our ability to grow and may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will likely be required to curtail our drilling plans and possibly cease our operations. While we have had discussions for debt financing to fund any additional amounts required for exploration and development or possible acquisition of additional prospect interests, including amounts necessary to pursue development of VM179 and acquire additional producing properties, we may have to obtain such funds through the sale of additional equity securities.Any additional equity financing may involve substantial dilution to our then existing shareholders. Our board of directors can authorize the sale of additional equity securities without stockholder consent. The unavailability of adequate financing on acceptable terms could have a material adverse effect on our financial condition and on our continued operation. Even if we do receive additional financing, it may not be sufficient to sustain or expand our development operations or continue our business operations. A lawsuit has been filed against us to rescind our acquisition of certain leases.Defending the lawsuit could be expensive and time consuming and if we are not successful, it could have a material adverse effect on our operations. In May 2011, we completed our acquisition of certain assets from Montecito Offshore, L.L.C. (“Montecito”) pursuant to the Asset Sale Agreement, entered into on March 28, 2011 and amended on April 7, 2011 and May 2, 2011 (the “Montecito Agreement”) between us and Montecito.Pursuant to the terms of the Montecito Agreement, Montecito agreed to sell us a 70% leasehold working interest, with a net revenue interest of 51.975% of certain oil and gas leases owned by Montecito, for $1,500,000, a subordinated promissory note in the amount of $500,000, and 15 million shares of our common stock.In December 2011, Montecito filed a lawsuit against us seeking to rescind the transaction. We intend to vigorously defend this lawsuit.Any litigation or claims against us, whether or not merited, may result in substantial costs, place a significant strain on our financial resources, divert the attention of management and harm our reputation. Although we feel strongly in our position, any outcome of litigation is uncertain. An adverse determination in litigation could result in substantial loss of assets and require the payment of fees and expenses, which would have a material adverse effect on our operations. Although we have the option of being the operator or engaging a third-party operator at our oil and gas lease sites located in the Vermillion 179 tract where no drilling or production has commenced as of yet, we are not the operator of our Texas properties, so we have no control and limited influence over our current exploration, development, and production activities over our Texas working interests. We are not the operator of the Texas properties in which we have an interest, so we are dependent on the financial and technical resources, initiative, and management of the operator, Bayshore.In addition, while we have the option of being the operator on the VM 179 property, we may elect to have a third-party operator since we do not have any experience operating oil and gas sites. As the operator initiates drilling and other activities, we only have the right to elect whether to participate in specific proposed activities by bearing our working-interest share of expenses or to withhold participation, in which case we would not bear related costs or share in any resulting revenues.We have very limited rights to propose drilling or other activities.We rely to a significant extent on the initiative, expertise, and financial capabilities of the operators of our wells.The failure of an operator to proceed with exploration and development or to perform its obligations under contracts with us could prevent us from continuing to drill in an effort to establish production and reserves and recover our current or future investment in our properties.In addition, operators typically have oil and gas interests in which we do not participate.If an operator’s separately held interests should become more promising to them than interests held with us, such operator may focus its efforts, funds, expertise, and other resources elsewhere.In addition, should our relationship with an operator deteriorate or terminate, our oil and gas exploratory programs may be delayed significantly. 15 Our ability to monitor Bayshore and the competitiveness of the rates we pay to it are limited. We do not have sufficient personnel to audit Bayshore or the services it provides to us, so we have not completed an internal administrative or third party review of Bayshore’s field activities or expenditures.We also have little or no basis by which to determine whether we are being charged competitive rates for the services provided to us by Bayshore.We have not, and in the future, may not, obtain competitive bids for the services provided to us by Bayshore.We do not know if the quantity and quality of services we receive from Bayshore are as beneficial to us as we could obtain from competitor negotiations. Because we are small and have limited access to additional capital, we may have to limit our exploration activity, which may result in a loss of investment. We have a small asset base and limited access to additional capital. Accordingly, we must limit our exploration activity. As such, we may not be able to complete an exploration program that is as thorough as our management would like. In that event, existing reserves may go undiscovered. Without finding reserves, we cannot generate revenues and investors may lose their investment. Current global financial conditions have been characterized by increased volatility, which could have a material adverse effect on our business, prospects, liquidity and financial condition. Current global financial conditions and recent market events have been characterized by increased volatility and the resulting tightening of the credit and capital markets has reduced the amount of available liquidity and overall economic activity. There can be no assurance that debt or equity financing, the ability to borrow funds or cash generated by operations will be available or sufficient to meet or satisfy our initiatives, objectives or requirements. Our inability to access sufficient amounts of capital on terms acceptable to us for our operations could have a material adverse effect on our business, prospects, liquidity and financial condition. We have limited internal controls due to our small size and limited number of people, which may keep us from preventing or detecting waste or fraud. Currently, we have four directors, two of whom are also executive officers.We rely on manual systems without independent officers and employees to implement full, formal, internal control systems.Accordingly, we do not have separate personnel that provide dual signatures on checks, separate accounts receivable and cash receipts, accounts payable and check writing, or other functions that frequently are divided among several individuals as a method of reducing the likelihood of improper activity.This reliance on a few individuals and the lack of comprehensive internal control systems may impair our ability to detect and prevent internal waste and fraud. If we are unable to identify and complete future acquisitions, we may be unable to grow.There is no assurance that any future acquisitions will be a profitable venture. We intend to expand our operations through targeted strategic acquisitions, such as the acquisition of VM 179.However, we may not be able to identify additional suitable acquisition opportunities. The process to identify and conduct due diligence on possible acquisitions requires significant time, attention, and resources of management, which may not result in any benefits to us.Moreover, there is no guarantee that we can acquire properties which we may identify in the future on reasonable terms or at all. For example, the Merger Agreement with Virgin recently terminated as a result of our inability to obtain financing, which was a condition to closing.Furthermore, if acquired, there is no assurance the venture will prove profitable. If we are unable to complete attractive acquisitions, our growth may slow or decline in the future. Future acquired companies could be difficult to assimilate, disrupt our business, diminish stockholder value and adversely affect our operating results. Completing acquisitions may require significant management time and financial resources because we may need to assimilate widely dispersed operations with distinct corporate cultures. Our failure to manage future acquisitions successfully could seriously harm our operating results. Also, acquisitions could cause our quarterly operating results to vary significantly. Furthermore, our stockholders would be diluted if we financed the acquisitions by issuing equity securities. In addition, acquisitions expose us to risks such as undisclosed liabilities, increased indebtedness associated with an acquisition and the potential for cash flow shortages that may occur if anticipated financial performance is not realized or is delayed from such acquired companies. 16 RISKS RELATED TO OUR INDUSTRY Our exploration for oil and gas is risky and may not be commercially successful, and the 3D seismic data and other advanced technologies we use cannot eliminate exploration risk, which could impair our ability to generate revenues from our operations. Our future success will depend on the success of our exploratory drilling program.Oil and gas exploration involves a high degree of risk.These risks are more acute in the early stages of exploration.Our expenditures on exploration may not result in new discoveries of oil or natural gas in commercially viable quantities.It is difficult to project the costs of implementing an exploratory drilling program due to the inherent uncertainties of drilling in unknown formations, the costs associated with encountering various drilling conditions, such as over-pressured zones and tools lost in the hole, and changes in drilling plans and locations as a result of prior exploratory wells or additional seismic data and interpretations thereof. Even when used and properly interpreted, 3D seismic data and visualization techniques only assist geoscientists in identifying subsurface structures and hydrocarbon indicators.They do not allow the interpreter to know conclusively if hydrocarbons are present or economically producible.In addition, the use of 3D seismic data becomes less reliable when used at increasing depths.We could incur losses as a result of expenditures on unsuccessful wells.If exploration costs exceed our estimates, or if our exploration efforts do not produce results which meet our expectations, our exploration efforts may not be commercially successful, which could adversely impact our ability to generate revenues from operations. We may not be able to develop oil and gas reserves on an economically viable basis and our reserves and production may decline as a result. To the extent that we succeed in discovering oil and/or natural gas reserves, we cannot assure that these reserves will be capable of production levels we project or in sufficient quantities to be commercially viable.On a long-term basis, our viability depends on our ability to find or acquire, develop and commercially produce additional oil and natural gas reserves.Without the addition of reserves through acquisition, exploration or development activities, our reserves and production will decline over time as reserves are produced.Our future reserves will depend not only on our ability to develop then-existing properties, but also on our ability to identify and acquire additional suitable producing properties or prospects, to find markets for the oil and natural gas we develop and to effectively distribute our production into our markets. Future oil and gas exploration may involve unprofitable efforts, not only from dry wells, but from wells that are productive but do not produce sufficient net revenues to return a profit after drilling, operating and other costs.Completion of a well does not assure a profit on the investment or recovery of drilling, completion and operating costs.In addition, drilling hazards or environmental damage could greatly increase the cost of operations, and various field operating conditions may adversely affect the production from successful wells.These conditions include delays in obtaining governmental approvals or consents, shut-downs of connected wells resulting from extreme weather conditions, problems in storage and distribution and adverse geological and mechanical conditions.While we will endeavor to effectively manage these conditions, we cannot be assured of doing so optimally, and we will not be able to eliminate them completely in any case.Therefore, these conditions could diminish our revenue and cash flow levels and result in the impairment of our oil and natural gas interests. Estimates of oil and natural gas reserves that we make may be inaccurate and our actual revenues may be lower than our financial projections. We will make estimates of oil and natural gas reserves, upon which we will base our financial projections.We will make these reserve estimates using various assumptions, including assumptions as to oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds.Some of these assumptions are inherently subjective, and the accuracy of our reserve estimates relies in part on the ability of our management team, engineers and other advisors to make accurate assumptions. In addition, economic factors beyond our control, such as interest rates, will also impact the value of our reserves.The process of estimating oil and natural gas reserves is complex, and will require us to use significant decisions and assumptions in the evaluation of available geological, geophysical, engineering and economic data for each property.As a result, our reserve estimates will be inherently imprecise.Actual future production, oil and naturalgas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves may vary substantially from those we estimate.If actual production results vary substantially from our reserve estimates, this could materially reduce our revenues and result in the impairment of our oil and natural gas interests. 17 Drilling new wells could result in new liabilities, which could endanger our interests in our properties and assets. There are risks associated with the drilling of oil and natural gas wells, including encountering unexpected formations or pressures, premature declines of reservoirs, blow-outs, craterings, sour gas releases, fires and spills, among others.The occurrence of any of these events could significantly reduce our revenues or cause substantial losses, impairing our future consolidated operating results.We may become subject to liability for pollution, blow-outs or other hazards.We intend to obtain insurance with respect to these hazards; however, such insurance has limitations on liability that may not be sufficient to cover the full extent of such liabilities.The payment of such liabilities could reduce the funds available to us or could, in an extreme case, result in a total loss of our properties and assets.Moreover, we may not be able to maintain adequate insurance in the future at rates that are considered reasonable.Oil and natural gas production operations are also subject to all the risks typically associated with such operations, including premature decline of reservoirs and the invasion of water into producing formations. Decommissioning costs are unknown and may be substantial.Unplanned costs could divert resources from other projects. We may become responsible for costs associated with abandoning and reclaiming wells, facilities and pipelines which we use for production of oil and natural gas reserves.Abandonment and reclamation of these facilities and the costs associated therewith is often referred to as “decommissioning.”We have not yet determined whether we will establish a cash reserve account for these potential costs in respect of any of our properties or facilities, or if we will satisfy such costs of decommissioning from the proceeds of production in accordance with the practice generally employed in onshore and offshore oilfield operations.If decommissioning is required before economic depletion of our properties or if our estimates of the costs of decommissioning exceed the value of the reserves remaining at any particular time to cover such decommissioning costs, we may have to draw on funds from other sources to satisfy such costs.The use of other funds to satisfy such decommissioning costs could impair our ability to focus capital investment in other areasof our business. Strategic relationships upon which we may rely are subject to change, which may diminish our ability to conduct our operations. Our ability to successfully acquire additional properties, to discover reserves, to participate in drilling opportunities and to identify and enter into commercial arrangements with customers will depend on developing and maintaining close working relationships with industry participants and on our ability to select and evaluate suitable properties and to consummate transactions in a highly competitive environment. These realities are subject to change and may impair our ability to grow. To develop our business, we will endeavor to use the business relationships of our management to enter into strategic relationships, which may take the form of joint ventures with other private parties and contractual arrangements with other oil and gas companies, including those that supply equipment and other resources that we will use in our business.We may not be able to establish these strategic relationships, or if established, we may not be able to maintain them.In addition, the dynamics of our relationships with strategic partners may require us to incur expenses or undertake activities we would not otherwise be inclined to in order to fulfill our obligations to these partners or maintain our relationships.If our strategic relationships are not established or maintained, our business prospects may be limited, which could diminish our ability to conduct our operations. We face strong competition from other oil and gas companies. We encounter competition from other oil and gas companies in all areas of our operations, including the acquisition of exploratory prospects and proven properties. Our competitors include major oil and gas companies and numerous independent oil and gas companies, individuals and drilling and income programs. Many of our competitors have been engaged in the oil and gas business much longer than we have and possess substantially larger operating staffs and greater capital resources than us. These companies may be able to pay more for exploratory projects and productive oil and gas properties and may be able to define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. In addition, these companies may be able to expend greater resources on the existing and changing technologies that we believe are and will be increasingly important to attaining success in the industry. Such competitors may also be in a better position to secure oilfield services and equipment on a timely basis or on favorable terms. We may not be able to conduct our operations, evaluate and select suitable properties and consummate transactions successfully in this highly competitive environment. The potential profitability of oil and gas properties depends upon factors beyond our control. The potential profitability of oil and gas properties is dependent upon many factors beyond our control. For instance, world prices and markets for oil and gas are unpredictable, highly volatile, potentially subject to governmental fixing, pegging, controls, or any combination of these and other factors, and respond to changes in domestic, international, political, social, and economic environments. Additionally, due to worldwide economic uncertainty, the availability and cost of funds for production and other expenses have become increasingly difficult, if not impossible, to project. These changes and events may materially affect our financial performance. In addition, a productive well may become uneconomic in the event that water or other deleterious substances are encountered which impair or prevent the production of oil and/or gas from the well. In addition, production from any well may be unmarketable if it is impregnated with water or other deleterious substances. These factors cannot be accurately predicted and the combination of these factors may result in us not receiving an adequate return on investment. 18 The marketability of natural resources will be affected by numerous factors beyond our control. The markets and prices for oil and gas depend on numerous factors beyond our control. These factors include demand for oil and gas, which fluctuate with changes in market and economic conditions, and other factors, including: ● worldwide and domestic supplies of oil and gas; ● actions taken by foreign oil and gas producing nations; ● political conditions and events (including instability or armed conflict) in oil-producing or gas-producing regions; ● the level of global and domestic oil and gas inventories; ● the price and level of foreign imports; ● the level of consumer demand; ● the price and availability of alternative fuels; ● the availability of pipeline or other takeaway capacity; ● weather conditions; ● domestic and foreign governmental regulations and taxes; and ● the overall worldwide and domestic economic environment. Significant declines in oil and gas prices for an extended period may have the following effects on our business: ● adversely affect our financial condition, liquidity, ability to finance planned capital expenditures and results of operations; ● cause us to delay or postpone some of our capital projects; ● reduce our revenues, operating income and cash flow; and ● limit our access to sources of capital. We may have difficulty distributing our oil and gas production, which could harm our financial condition. In order to sell the oil and gas that we are able to produce, we may have to make arrangements for storage and distribution to the market. We will rely on local infrastructure and the availability of transportation for storage and shipment of our products, but infrastructure development and storage and transportation facilities may be insufficient for our needs at commercially acceptable terms in the localities in which we operate. This situation could be particularly problematic to the extent that our operations are conducted in remote areas that are difficult to access, such as areas that are distant from shipping and/or pipeline facilities. These factors may affect our ability to explore and develop properties and to store and transport our oil and gas production and may increase our expenses. Furthermore, weather conditions or natural disasters, actions by companies doing business in one or more of the areas in which we will operate, or labor disputes may impair the distribution of oil and/or gas and in turn diminish our financial condition or ability to maintain our operations. Oil and gas operations are subject to comprehensive regulation, which may cause substantial delays or require capital outlays in excess of those anticipated, causing an adverse effect on us. Oil and gas operations are subject to federal, state, provincial and local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment. Oil and gas operations are also subject to federal, state, provincial and local laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment. Various permits from government bodies are required for drilling operations to be conducted; no assurance can be given that such permits will be received. Exploration activities are subject to certain environmental regulations, which may prevent or delay the commencement or continuance of our operations. In general, our exploration activities are subject to certain federal, state and local laws and regulations relating to environmental quality and pollution control. Such laws and regulations increase the costs of these activities and may prevent or delay the commencement or continuance of a given operation. Compliance with these laws and regulations has not had a material effect on our operations or financial condition to date. Specifically, we are subject to legislation regarding emissions into the environment, water discharges and storage and disposition of hazardous wastes. In addition, legislation has been enacted which requires well and facility sites to be abandoned and reclaimed to the satisfaction of state authorities. However, such laws and regulations are frequently changed and we are unable to predict the ultimate cost of compliance. Generally, environmental requirements do not appear to affect us any differently or to any greater or lesser extent than other companies in the industry. We believe that our operations comply, in all material respects, with all applicable environmental regulations. Our operating partners generally maintain insurance coverage customary to the industry; however, we are not fully insured against all possible environmental risks. 19 Exploratory drilling involves many risks and we may become liable for pollution or other liabilities, which may have an adverse effect on our financial position. Drilling operations generally involve a high degree of risk. Hazards such as unusual or unexpected geological formations, power outages, labor disruptions, blow-outs, sour gas leakage, fire, inability to obtain suitable or adequate machinery, equipment or labor, and other risks are involved. We may become subject to liability for pollution or hazards against which we cannot adequately insure or for which we may elect not to insure. Incurring any such liability may have a material adverse effect on our financial position and operations. Any change in government regulation and/or administrative practices may have a negative impact on our ability to operate and on our profitability. The laws, regulations, policies or current administrative practices of any government body, organization or regulatory agency in the U.S. or any other jurisdiction may be changed, applied or interpreted in a manner which will fundamentally alter our ability to carry on our business. The actions, policies or regulations, or changes thereto, of any government body or regulatory agency, or other special interest groups, may have a detrimental effect on us. Any or all of these situations may have a negative impact on our ability to operate and/or our profitability. No assurance can be given that defects in our title to natural gas and oil interests do not exist. Title to natural gas and oil interests is often not possible to determine without incurring substantial expense. An independent title review was completed with respect to certain of the more valuable natural gas and oil rights acquired by us and the interests in natural gas and oil rights owned by us. Also, legal opinions have been obtained with respect to the spacing units for the wells that have been drilled to date and which we have operated. However, no assurance can be given that title defects do not exist. If a title defect does exist, it is possible that we may lose all or a portion of the properties to which the title defect relates. Our actual interest in certain properties may therefore vary from our records. Operational hazards for which we do not maintain insurance are inherent in the exploration, drilling, and production of oil and gas. Usual operational hazards incident to our industry include blowouts, cratering, explosions, uncontrollable flows of oil, natural gas or well fluids, fires, pollution, releases of toxic gas, and other environmental hazards and risks.These hazards can cause personal injury and loss of life, severe damage to and destruction of property and equipment, pollution or environmental damage, and suspension of operations.We do not maintain insurance to cover operational hazards, but rely on our agreements that require the operator of the properties in which we have an interest to maintain $1.0 million workers’ compensation, $1.0 employer’s and general liability, $2.0 million aggregate general liability, $5.0 million well control, and $5.0 million bodily injury and property damage insurance coverage.The insurance policies purchased under thiscovenant include us as the owner of a non-operating working interest as an insured under such policies.We cannot assure that we could obtain or that the operators or our contractors will be able to continue to obtain insurance coverage for current or future activities.Further, we cannot assure that any insurance obtained will provide coverage customary in the industry, be comparable to the insurance now maintained, or be on favorable terms or at premiums that are reasonable.The insurance maintained by the operators or our contractors does not cover all of the risks involved in oil and gas exploration, drilling, and production, and if coverage does exist, may not be sufficient to pay the full amount of such liabilities.We may not be insured against all losses or liabilities that may arise from all hazards because such insurance may not be available at economical rates; the respective insurance policies may have limited coverage, and other factors.For example, insurance against risks related to violations of environmental laws is not maintained.The occurrence of a significant adverse event that is not fully covered by insurance or for which the coverage is insufficient to cover aggregate losses could expose us to liability because we may be responsible for our working interest share of the damages in excess of any related insurance coverage.Further, we cannot assure that adequate levels of insurance will be maintained for our benefit in the future at rates we consider reasonable.The occurrence of any of these risks could lead to a reduction in our value and the loss of investments made by purchasers of our stock. We will rely on technology to conduct our business and our technology could become ineffective or obsolete. We rely on technology, including geographic and seismic analysis techniques and economic models, to develop our reserve estimates and to guide our exploration, development and production activities.We will be required to continually enhance and update our technology to maintain its efficacy and to avoid obsolescence.The costs of doing so may be substantial, and may be higher than the costs that we anticipate for technology maintenance and development.If we are unable to maintain the efficacy of our technology, our ability to manage our business and to compete may be impaired.Further, even if we are able to maintain technical effectiveness, our technology may not be the most efficient means of reaching our objectives, in which case we may incur higher operating costs than we would were our technology more efficient. 20 RISKS RELATED TO OUR COMMON STOCK There are a large number of shares underlying our convertible securities that may be available for future sale and the sale of these shares may depress the market price of our common stock. As of March 31, 2012, we had 103,056,505 shares of common stock issued and outstanding and $417,000 of principal amount of convertible debentures outstanding that are convertible into shares of common stock at a discount to the current market price at the time of conversion.At March 31, 2012, these debentures were convertible into approximately 24 million shares of common stock.In addition, the number of shares of common stock issuable upon conversion of the outstanding convertible debentures will increase if the market price of our stock declines. Furthermore, we have $2,550,000 of principal face amount of convertible debentures that are convertible into common stock at a fixed conversion price, which is subject to adjustment in the event that we issue stock for a price per share below the then current conversion price.Those debentures are currently convertible into shares of common stock at a price per share of $0.0169, or approximately 151 million shares if fully converted, not including accrued interest. In addition, we have warrants and options outstanding that are exercisable into approximately 45.5 million shares. Substantially all of the shares issuable upon conversion of the outstanding convertible debentures may be sold without restriction pursuant to Rule 144. The sale of these shares may adversely affect the market price of our common stock. We currently have insufficient common shares available to enable the conversion of our convertible debt. The continuously adjustable conversion price feature of our convertible debentures may encourage investors to make short sales in our common stock, which could have a depressive effect on the price of our common stock. Some of our convertible debentures are convertible into shares of our common stock at a discount ranging between 30% and 50% from the trading price of the common stock prior to the conversion. The significant downward pressure on the price of the common stock as the investors convert and sells material amounts of common stock could encourage short sales by investors. This could place further downward pressure on the price of the common stock. The investors could sell common stock into the market in anticipation of covering the short sale by converting their securities, which could cause the further downward pressure on the stock price. In addition, not only the sale of shares issued upon conversion or exercise of the secured convertible notes, but also the mere perception that these sales could occur, may adversely affect the market price of the common stock. The issuance of shares upon conversion of our outstanding convertible securities may cause immediate and substantial dilution to our existing stockholders. The issuance of shares upon conversion of the convertible debentures may result in substantial dilution to the interests of other stockholders since the investors may ultimately convert and sell the full amount issuable on conversion. Although the investors may not convert their convertible debentures if such conversion or exercise would cause them to own more than 4.99% of our outstanding common stock, this restriction does not prevent the investors from converting and/or exercising some of their holdings and then converting the rest of their holdings. In this way, the investors could sell more than this limit while never holding more than this limit. There is no upper limit on the number of shares that may be issued which will have the effect of further diluting the proportionate equity interest and voting power of holders of our common stock. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board, which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on the Over-The-Counter Bulletin Board must be reporting issuers under the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board. The lack of resources to prepare and file our reports, including the inability to pay our independent registered public accounting firm, could result in our failure to remain current on our reporting requirements, which could result in our being removed from the OTC Bulletin Board. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market.In addition, we may be unable to get re-approved for quotation on the OTC Bulletin Board, which may have an adverse material effect on our company. 21 There has been a limited trading market for our common stock. It is anticipated that there will be a limited trading market for our common stock on the Over-the-Counter Bulletin Board (“OTCBB”).The lack of an active market may impair your ability to sell your shares at the time you wish to sell them or at a price that you consider reasonable.The lack of an active market may also reduce the fair market value of your shares.An inactive market may also impairour ability to raise capital by selling shares of capital stock and may impair our ability to acquire other companies or assets by using common stock as consideration. You may have difficulty trading and obtaining quotations for our common stock. The common stock may not be actively traded, and the bid and asked prices for our common stock on the OTCBB may fluctuate widely.As a result, investors may find it difficult to dispose of, or to obtain accurate quotationsof the price of, our securities.This severely limits the liquidity of the common stock, and would likely reduce the market price of our common stock and hamper our ability to raise additional capital. Our common stock is not currently traded at high volume, and you may be unable to sell at or near ask prices or at all if you need to sell or liquidate a substantial number of shares at one time. Our common stock is currently traded, but with very low, if any, volume, based on quotations on the “Over-the-Counter Bulletin Board”, meaning that the number of persons interested in purchasing our common stock at or near bid prices at any given time may be relatively small or non-existent.This situation is attributable to a number of factors, including the fact that we are a small company which is still relatively unknown to stock analysts, stock brokers, institutional investors and others in the investment community that generate or influence sales volume, and that even if we came to the attention of such persons, they tend to be risk-averse and would be reluctant to follow an unproven company such as ours or purchase or recommend the purchase of our shares until such time as we became more seasoned and viable.As a consequence, there may be periods of several days or more when trading activity in our shares is minimal or non-existent, as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect on share price.We cannot give you any assurance that a broader or more active public trading market for our common stock will develop or be sustained, or that trading levels will be sustained. Shareholders should be aware that, according to Commission Release No. 34-29093, the market for “penny stocks” has suffered in recent years from patterns of fraud and abuse.Such patterns include (1) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses.Our management is aware of the abuses that have occurred historically in the penny stock market.Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the future volatility of our share price. The market price of our common stock may, and is likely to continue to be, highly volatile and subject to wide fluctuations. The market price of our common stock is likely to be highly volatile and could be subject to wide fluctuations in response to a number of factors that are beyond our control, including: · dilution caused by our issuance of additional shares of common stock and other forms of equity securities in connection with future capital financings to fund our operations and growth, to attract and retain valuable personnel and in connection with future strategic partnerships with other companies; · announcements of new acquisitions, reserve discoveries or other business initiatives by our competitors; · our ability to take advantage of new acquisitions, reserve discoveries or other business initiatives; · fluctuations in revenue from our oil and gas business as new reserves come to market; · changes in the market for oil and natural gas commodities and/or in the capital markets generally; · changes in the demand for oil and natural gas, including changes resulting from the introduction or expansionof alternative fuels; · quarterly variations in our revenues and operating expenses; · changes in the valuation of similarly situated companies, both in our industry and in other industries; · changes in analysts’ estimates affecting our company, our competitors and/or our industry; · changes in the accounting methods used in or otherwise affecting our industry; · additions and departures of key personnel; · announcements by relevant governments pertaining to incentives for alternative energy development programs; · fluctuations in interest rates and the availability of capital in the capital markets; and · significant sales of our common stock, including sales by future investors in future offerings we expect to make to raise additional capital. These and other factors are largely beyond our control, and the impact of these risks, singly or in the aggregate, may result in material adverse changes to the market price of our common stock and/or our consolidated results of operations and financial condition. 22 We do not anticipate paying dividends on our common stock. We have never declared or paid cash dividends on our common stock and do not expect to do so in the foreseeable future. The declaration of dividends is subject to the discretion of our board of directors and will depend on various factors, including our operating results, financial condition, future prospects and any other factors deemed relevant by our board of directors. You should not rely on an investment in our company if you require dividend income from your investment in our company. The success of your investment will likely depend entirely upon any future appreciation of the market price of our common stock, which is uncertain and unpredictable. There is no guarantee that our common stock will appreciate in value. Efforts to comply with recently enacted changes in securities laws and regulations will increase our costs and require additional management resources. As directed by Section 404 of the Sarbanes-Oxley Act of 2002, the SEC adopted rules requiring public companies to include a report of management on their internal controls over financial reporting in their annual reports on Form 10-K. In addition, in the event we are no longer a smaller reporting company, the independent registered public accounting firm auditing our consolidatedfinancial statements would be required to attest to the effectiveness of our internal controls over financial reporting. Such attestation requirement by our independent registered public accounting firm would not be applicable to us until the report for the year ended December 31, 2012 at the earliest, if at all.If we are unable to conclude that we have effective internal controls over financial reporting or if our independent registered public accounting firm is required to, but is unable to provide us with a report as to the effectiveness of our internal controls over financial reporting, investors could lose confidence in the reliability of our financial statements, which could result in a decrease in the value of our securities. Our common stock is subject to the "penny stock" rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The SEC has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person's account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and confirm the investment experience and objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and that the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. 23 The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. FINRAsales practice requirements may also limit a shareholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers.
